                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 2/5/2020
------------------------------------------------------------------X
  EUGENE DUNCAN, on behalf of all other                           :
  persons similarly situated,                                     :
                                                                  :
                                                  Plaintiff,      :        1:19-cv-08127-GHW
                              -v-                                 :
                                                                  :            ORDER
  ADDISON HOSPITALITY GROUP LLC and :
  35TH STREET VENTURES LLC,                                       :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         In the Court’s order dated January 23, 2020, Dkt. No. 15, the parties were directed to submit

a joint status letter and proposed case management plan to the Court no later than January 5, 2020.

The Court has not received these documents. The parties are directed to comply with the Court’s

January 23, 2020 order forthwith.

         SO ORDERED.

 Dated: February 5, 2020                                      _____________________________________
                                                                       ___
                                                                        ________
                                                                              ____
                                                                              ____
                                                                                 ____
                                                                                 ____
                                                                                   _ __
                                                                                      ____
                                                                                       ______
                                                                                           ______
                                                                                           ___
 New York, New York                                                    GREGORY
                                                                       GREGOR O Y H.
                                                                              OR    H WOODS
                                                                      United
                                                                       nited States District Judge
